Journal Entries (1829): Journal 4: (1) Rule to show cause against attachment, copy of rule ordered served *p. 264; (2) motion for continuance overruled, attachment awarded, rule to file interrogatories, recognizance *p. 265; (3) motion to quash proceedings, motion to enlarge attachment overruled, time given to answer interrogatories *p. 267; (4) motion to quash argued *p. 268; ($) motion to quash argued and submitted, answers to interrogatories filed *p. 270; (6) motion to quash overruled, judgment *p. 271.
Papers in File: (i) Information; (2) draft of rule to show cause; (3) copy of rule to show cause, proof of service; (4) recognizance to appear and answer interrogatories; (5) motion to quash; *108(6) interrogatories, proof of service; (7) motion to enlarge attachment; (8) answers to interrogatories; (9) opinion of Judge Woodbridge.
1824-36 Calendar, MS p. 182.